The following is a copy of the instrument of writing executed by Elizabeth Black to the plaintiff:
Know all men by these presents, that I, Elizabeth Black, of the county of Lincoln and State of North Carolina, for and in consideration of the sum of five shillings to me in hand paid by Joseph Black, and also the further consideration of the love and affection to my son, the said Joseph Black, I do give, set over and deliver to the said Joseph Black my negro slave named Meny, about thirty years of age, five and one-half feet high, well made and set, and very black, which said man slave I do give and bestow unto the said Joseph Black, and warrant and defend the property thereof on the following terms and conditions, to wit: (1) that although I do now, for the consideration above mentioned, give and bestow, bargain and deliver unto my son Joseph Black, my said negro man slave named *Page 171 Meny, yet he is not to take him out of my possession or deprive me in any manner or sort of the use and benefit of said negro, until my death, or until I see proper or fit to give him up or surrender him to the said Joseph; (2) that if the said Joseph should at any time get possession of the said negro, either by my consent or otherwise, that then and in that case the use, benefit and labor of the said negro shall be due and owing to me, and to be disposed of at my will and pleasure.
                                                     her ELIZABETH X BLACK. mark.
A beneficial interest in the negro in question, for the life of Elizabeth Black, is clearly reserved to her in the deed making part of this case. This interest became vested in Cox, her husband, as well as her right of assenting to the delivery to the defendant. As it does not appear that Elizabeth is dead, the title which she had still subsists in her husband's representatives; and of course the plaintiff has not title. The nonsuit must therefore remain.
Cited: Sutton v. Hollowell, 13 N.C. 186; Newell v. Taylor, 56 N.C. 376.
(242)